Per Curiam:

This is an action in replevin. The jury answered special questions and returned a verdict for defendant. Plaintiff *143moved for a new trial for the reasons, among others, of erroneous ruling and instructions; that the verdict and answers to special questions were given under the influence of passion and prejudice, and are contrary to the evidence and to the law. On the hearing of the motion the court found that the “motion for a new trial is well taken; that said verdict and the answers to the special questions . . . are contrary to the evidence; that by reason thereof said motion for a new trial should be and the same hereby is sustained.” The court ordered “that ... a new trial be granted and that the said new trial be general upon the issues, . . .”
Defendant has appealed from the order granting the new trial. The appeal presents- no question for review in this court. It is therefore dismissed. Some of our former decisions supporting this ruling are: City of Sedan v. Church, 29 Kan. 190; K. C. W. & N. W. Rld Co. v. Ryan, 49 Kan. 1, 12, 30 Pac. 108; Murray v. Railway Co., 87 Kan. 750, 125 Pac. 45; Putnam v. King, 87 Kan. 842, 126 Pac. 1093; Bourquin v. Railway Co., 88 Kan. 183, 127 Pac. 770; Moffatt v. Fouts, 105 Kan. 58, 181 Pac. 557; Atkinson v. Darling, 107 Kan. 229, 191 Pac. 486; Hughes v. Vossler, 110 Kan. 279, 203 Pac. 1107; Briggs v. Shepler, 115 Kan. 614, 224 Pac. 61; Atlas Securities Co. v. Copeland, 120 Kan. 64, 242 Pac. 129; Hiattville State Bank v. Land, 125 Kan. 108, 263 Pac. 1073; Rowe v. Glenn Elder State Bank, 126 Kan. 291, 267 Pac. 998; Peoples Nat’l Bank v. Casey, 127 Kan. 581, 274 Pac. 286.